Name: Council Implementing Regulation (EU) No 1276/2014 of 1 December 2014 implementing Article 17(1) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Implementing Regulation
 Subject Matter: Africa;  international trade;  international affairs
 Date Published: nan

 2.12.2014 EN Official Journal of the European Union L 346/19 COUNCIL IMPLEMENTING REGULATION (EU) No 1276/2014 of 1 December 2014 implementing Article 17(1) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (1), and in particular Article 17(1) thereof, Whereas: (1) On 10 March 2014, the Council adopted Regulation (EU) No 224/2014. (2) On 4 November 2014, the Sanctions Committee established pursuant to United Nations Security Council Resolution (UNSCR) 2127 (2013) updated the information regarding three persons on the list of persons and entities subject to the measures imposed by paragraphs 30 and 32 of UNSCR 2134 (2014). (3) Annex I to Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 224/2014 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2014. For the Council The President B. LORENZIN (1) OJ L 70, 11.3.2014, p. 1. ANNEX ANNEX I LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 5 A. Persons 1. FranÃ §ois Yangouvonda BOZIZÃ  (alias: a) Bozize Yangouvonda ) Date of Birth: 14 October 1946. Place of Birth: Mouila, Gabon. Nationality: Central African Republic. Address: Uganda. Other information: Mother's name is Martine Kofio. Date of UN designation: 9 May 2014. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Bozize was listed on 9 May 2014 pursuant to paragraph 36 of resolution 2134 (2014) as engaging in or providing support for acts that undermine the peace, stability or security of CAR.  Additional information In liaison with his supporters, Bozize encouraged the attack of 5 December 2013 on Bangui. Since then, he has continued trying to run destabilization operations in order to maintain tensions in the capital of CAR. Bozize reportedly created the anti-Balaka militia group before he fled the CAR on March 24, 2013. In a communique, Bozize called on his militia to pursue the atrocities against the current regime and the Islamists. Bozize reportedly provided financial and material support to militiamen who are working to destabilize the ongoing transition and to bring Bozize back to power. The bulk of the anti-Balaka are from the Central African Armed Forces who dispersed into the countryside after the coup d'Ã ©tat and were subsequently reorganized by Bozize. Bozize and his supporters control more than half the anti-Balaka units. Forces loyal to Bozize were armed with assault rifles, mortars and rocket-launchers and they have become increasingly involved in reprisal attacks against CAR's Muslim population. The situation in CAR deteriorated rapidly after the December 5, 2013 attack in Bangui by anti-Balaka forces that left over 700 people dead. 2. Nourredine ADAM (alias: a) Nureldine Adam; b) Nourreldine Adam; c) Nourreddine Adam; d) Mahamat Nouradine Adam) Designation: a) General; b) Minister for Security; c) Director General of the Extraordinary Committee for the Defence of Democratic Achievements . Date of birth: a) 1970 b) 1969 c) 1971 d) 1 January 1970. Place of birth: Ndele, Central African Republic. Nationality: Central African Republic. Passport no.: D00001184 Address: Birao, Central African Republic. Date of UN designation: 9 May 2014 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nourredine was listed on 9 May 2014 pursuant to paragraph 36 of resolution 2134 (2014) as engaging in or providing support for acts that undermine the peace, stability or security of CAR.  Additional information Noureddine is one of the original leaders of the Seleka. He has been identified as both a General and the President of one of the armed rebel groups of the Seleka, the Central PJCC, a group formally known as the Convention of Patriots for Justice and Peace and whose acronym is also acknowledged as CPJP. As former head of the Fundamental  splinter group of the Convention of Patriots for Justice and Peace (CPJP/F), he was the military coordinator of the ex-SÃ ©lÃ ©ka during offensives in the former rebellion in the Central African Republic between early December 2012 and March 2013. Without Noureddine's assistance and close relationship with Chadian Special Forces, the Seleka would likely have been unable to wrest power from former CAR President Francois Bozize. Since the appointment as interim president of Catherine Samba-Panza on 20 January 2014, he was one of the main architects of the ex-SÃ ©lÃ ©ka's tactical withdrawal in Sibut with the aim of implementing his plan to create a Muslim stronghold in the north of the country. He had clearly urged his forces to resist the injunctions of the transitional government and of the military leaders of the African-led International Support Mission in the Central African Republic (MISCA). Noureddine actively directs ex-Seleka, the former Seleka forces that were reportedly dissolved by Djotodia in September 2013, and directs operations against Christian neighborhoods and continues to provide significant support and direction to the ex-Seleka operating in CAR. Nourredine was also listed on 9 May 2014 pursuant to paragraph 37(b) of resolution 2134 (2014) as involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable.  Additional information After the SÃ ©lÃ ©ka took control of Bangui on 24 March 2013, Nourredine Adam was appointed Minister for Security, then Director General of the Extraordinary Committee for the Defence of Democratic Achievements  (ComitÃ © extraordinaire de dÃ ©fense des acquis dÃ ©mocratiques- CEDAD, a now-defunct CAR intelligence service). Nourredine Adam used the CEDAD as his personal political police, carrying out many arbitrary arrests, acts of torture and summary executions. In addition, Noureddine was one of the key figures behind the bloody operation in Boy Rabe. In August 2013, Seleka forces stormed Boy Rabe, a CAR neighborhood regarded as a bastion of Francois Bozize supporters and his ethnic group. Under the pretext of looking for arms caches, Seleka troops reportedly killed scores of civilians and went on a rampage of looting. When these raids spread to other quarters, thousands of residents invaded the international airport, which was perceived as a safe place because of the presence of French troops, and occupied its runway. Nourredine was also listed on 9 May 2014 pursuant to paragraph 37(d) of resolution 2134 (2014) as providing support for armed groups or criminal networks through illegal exploitation of natural resources . Additional information In early 2013, Nourredine Adam played an important role in the ex-SÃ ©lÃ ©ka's financing networks. He travelled to Saudi Arabia, Qatar and the United Arab Emirates to collect funds for the former rebellion. He also operated as a facilitator for a Chadian diamond-trafficking ring operating between the Central African Republic and Chad. 3. Levy YAKETE (alias: a) Levi Yakite; b) Levy YakÃ ©tÃ ©; c) Levi YakÃ ©tÃ ©) Date of birth: a) 14 August 1964 b) 1965. Place of Birth: Bangui, Central African Republic. Nationality: Central African Republic. Address: Nantes, France. Other information: Father's name is Pierre YakÃ ©tÃ © and Mother's name is JosÃ ©phine Yamazon. Date of UN designation: 9 May 2014 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Yakete was listed on 9 May 2014 pursuant to paragraph 36 of resolution 2134 (2014) as engaging in or providing support for acts that undermine the peace, stability or security of CAR.  Additional information On December 17, 2013, Yakite became the political coordinator of the newly formed People's Resistance Movement for Reforming of the Central African Republic anti-Balaka rebel group. He has been directly involved in decisions of a rebel group that has been involved in acts that have undermined peace, stability and security in the CAR, in particular on and since 5 December 2013. In addition, this group has been explicitly singled out by resolutions 2127, 2134 and 2149 for such acts. Yakite has been accused of ordering the arrest of people connected to the Seleka, calling for attacks on people who do not support President Bozize, and recruiting young militiamen to attack those hostile to the regime with machetes. Having remained in the entourage of FranÃ §ois BozizÃ © after March 2013, he joined the Front for the Return to Constitutional Order in CAR (Front pour le Retour Ã l'Ordre Constitutionnel en CentrAfrique  FROCCA), which aimed to return the deposed president to power by whatever means necessary. In late summer 2013, he travelled to Cameroon and Benin, where he attempted to recruit people to fight against the SÃ ©lÃ ©ka. In September 2013, he tried to regain control over operations led by pro-BozizÃ © fighters in towns and villages near to Bossangoa. YakÃ ©tÃ © is also suspected of promoting the distribution of machetes to young unemployed Christians to facilitate their attacks on Muslims. B. Entities